Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2009

Yang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1180




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Yang v. Atty Gen USA" (2009). 2009 Decisions. Paper 1669.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1669


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 _________

                    No. 07-1180
                    _________

                  JUN RU YANG,

                                  Petitioner

                          v.

            ATTORNEY GENERAL
         UNITED STATES OF AMERICA,

                                  Respondent

               __________________

      On Petition for Review of an Order of the
          Board of Immigration Appeals
            (Agency No. A98-120-851)




     Submitted under Third Circuit LAR 34.1 (a)
                 on April 11, 2008


Before: SMITH, HARDIMAN and ROTH, Circuit Judges

          (Opinion filed: March 27, 2009)




                   OPINION
ROTH, Circuit Judge:

       Jun Ru Yang, a native and citizen of the People’s Republic of China, petitions for

review of a final order by the Board of Immigration Appeals dismissing his appeal and

affirming the denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture. In order to demonstrate that he was a refugee for

purposes of asylum, Yang claimed that he was persecuted pursuant to China’s family

planning laws when his wife was forced to abort an unauthorized pregnancy. The

Immigration Judge found that Yang was not credible and denied the application on that

ground. We see no basis for disturbing this finding. In any event, even assuming

arguendo that Yang is credible, his spouse’s alleged abortion does not render him eligible

for asylum. Lin-Zheng v. Attorney Gen., No. 07-2135, 2009 U.S. App. LEXIS 3002, at *2

(3d Cir. Feb. 19, 2009). We have considered all of Yang’s claims and find them to be

without merit. Accordingly, we will deny the petition.




                                             2